Citation Nr: 0323935	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that denied the veteran's claim of 
entitlement to a compensable disability rating for bilateral 
pes planus.  The veteran has perfected a timely appeal.


FINDING OF FACT

The veteran's service-connected bilateral pes planus are 
manifested by, at most, mild symptoms, including lateral 
flattening and a minimal inferior calcaneal bony spur.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for an 
increased (compensable) evaluation on bilateral pes planus.  
In a letter dated in January 2001, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision and 
a statement of the case.  These documents provided them with 
notice of the law and governing regulations, including the 
VCAA, as well as the reasons for the determinations made 
regarding his claim and the requirement to submit medical 
evidence that comported with an increased (compensable) 
evaluation on bilateral pes planus.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to an increased (compensable) evaluation on 
bilateral pes planus poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Entitlement to service connection for bilateral flat foot was 
granted in a February 1946 rating sheet, and a 10 percent 
rating was assigned.  In a rating sheet dated in April 1948, 
the disability rating for the veteran's bilateral pes planus 
(flat feet) was reduced to zero percent (noncompensable), 
effective from June 1948.  The noncompensable rating for this 
disability has since remained in effect.

In December 2000, the veteran filed a new claim for an 
increased rating for his bilateral pes planus.  In support of 
this claim, the evidence submitted includes the veteran's 
private outpatient treatment records from O.D.T., M.D. 
(orthopedist), Fort Worth, TX (hereinafter, "Dr. O.D.T."), 
for July 2000, his private outpatient treatment records from 
L.D., M.D., Fort Worth, TX (hereinafter, "Dr. L.D.") for 
September 2000, a report of a high-resolution bone scan 
performed by Radiology Associates of Tarrant County, P.A., 
Fort Worth, TX (hereinafter, "Radiology Associates"), in 
September 2000, a letter from G.D.G., M.D. (neurologist) 
(hereinafter, Dr. G.D.G."), dated in September 2000, a 
consultation report prepared in November 2000 by C.D.M., M.D. 
(neurologist), Fort Worth, TX (hereinafter, "Dr. C.D.M."), 
a report of the veteran's private outpatient examination 
accomplished in January 2001 by L.K., M.D., Center for 
Neurological Disorders, P.A., Fort Worth, TX (hereinafter, 
"Dr. L.K."), a letter dated in February 2001, from D.L.R., 
M.D., Weatherford, TX (hereinafter, "Dr. D.L.R."), a report 
of the veteran's VA outpatient feet examination accomplished 
at the VA Medical Center in Dallas, TX (hereinafter, "VAMC 
Dallas") in February 2001, and lay statements.

A review of the veteran's private outpatient treatment 
records from Dr. O.D.T. for July 2000 indicates that the 
veteran complained of right foot pain at an outpatient 
examination accomplished on July 19, 2000.  It was noted that 
the veteran had a history of right foot pain since an injury 
in the 1940's but the pain had gotten worse recently.  
Physical examination of the veteran revealed tenderness over 
the distal lateral metatarsals on the right foot, pain with 
compression of the metatarsal heads, no calluses on the 
bottoms of his feet, no toe deformities, and decreased 
sensation in his lateral three toes.  X-rays of the right 
foot showed minimal arthritic changes, no evidence of spurs, 
and no subluxation of any of his metatarsophalangeal (MTP) 
joints.  The pertinent assessment was of a likely Morton's 
neuroma of the right foot, which according to Dr. O.D.T., was 
probably made worse by the veteran favoring his left hip.

A review of private medical records pertaining to outpatient 
care provided by Dr. L.D., during September 2000, indicates 
that on September 1, 2000, the veteran presented with a 
history of right foot pain since 1944.  He related that he 
had sustained a couple of injuries in service, including a 
crushing injury while unloading equipment following D-Day.  
He also complained of subsequent discomfort on the dorsum of 
his foot in the area of his third metatarsal distal to his 
tarsometatarsal (TMT) joint, which had become more severe 
over the previous 6 months.  The physical examination 
revealed poor sensation through the toes beyond the level of 
the mid-foot, some tenderness over the third metatarsal, 
little swelling, no acute cellulitis, no dependent rub or 
cyanosis, and no motor deficiency.  The pulses were present 
in both feet.  X-rays of the (right) foot were interpreted as 
showing no clear-cut relevant osseous abnormalities.  
According to Dr. L.D., the assessment was of right forefoot 
pain of uncertain etiology; and he also opined that the 
veteran probably had peripheral neuropathy.

On a high resolution bone scan of the veteran's ankles and 
feet accomplished at Radiology Associates on September 11, 
2000, it was noted that the veteran had a history of an old 
injury with current mid-plantar right foot pain.  The 
findings revealed that there were subtle areas of increased 
uptake seen in the approximate tarsal navicular areas of both 
mid-foot regions as well as in the distal phalanges of both 
great toes, which suggested arthritic change.  Subtle focus 
also was evident medially in the left medial malleolar region 
of the left ankle.  The impressions included arthritic 
appearing uptake in the tarsal navicular bones bilaterally 
and in the distal first phalanges bilaterally suggestive of 
arthritic change.

A review of a letter dated September 12, 2000, from Dr. 
G.D.G. indicates that this private examiner conducted 
electromyography (EMG) and nerve conduction velocity (NCV) 
tests of the veteran.  At the time of these studies, the 
veteran complained of problems with his right foot, including 
increased pain and tingling that became more intense with any 
pressure on his foot.  Physical examination revealed atrophy 
of the intrinsic muscles of both feet, tenderness to 
palpation over the plantar surface of the right forefoot, 
blunted pinprick sensation throughout the right foot, 
generally normal sensation throughout the left foot, 
inconsistent resistance with the right hamstrings as well as 
toe flexors and extensors, and that the deep tendon reflexes 
were 2+ and equal at the knees and 1+ and equal at the 
ankles.  Following the EMG and NCV studies, Dr. G.D.G.'s 
impression was that this electro-diagnostic study 
demonstrated EMG abnormalities in the low back and right 
lower extremity consistent with lumbosacral radiculopathy 
involving the L5 and/or S1 levels on the right, and slow 
motor and sensory conductions with low amplitude responses 
consistent with polyneuropathy (or destruction of fast 
conducting nerve fibers related to a radiculopathy).

On a subsequent outpatient visit with Dr. L.D. accomplished 
on September 22, 2000, the veteran returned with a chief 
complaint of right foot pain.  The examiner noted that the 
veteran has had back problems; that veteran's medical history 
suggested spinal stenosis; and that the bone scan showed 
minimal increased uptake in some spotty areas but not the 
arthritic change that the examiner would have expected with 
mid-foot arthropathy or stress fracture.  The examiner opined 
that the veteran's EMG and NCV test results suggested a 
lumbosacral radiculopathy as well as possibly a 
polyneuropathy.

A review of a consultation report prepared on November 9, 
2000, by Dr. C.D.M. refers to the veteran's history of having 
sustained a couple of injuries, including a crush injury, in 
service and his history of right foot problems and discomfort 
over the years.  However, following a review of the 
diagnostic studies, to include the foot x-ray study ordered 
by Dr. L.D., and the EMG conducted by Dr. G.D.G., and the 
results of the veteran's physical and neurological 
examinations, Dr.C.D.M.'s diagnostic impressions were of 
lumbar radiculopathy and peripheral neuropathy.

A report of the veteran's private outpatient examination 
accomplished by Dr. L.K. on January 24, 2001, indicates that 
the veteran's complaints included some pain in the arch of 
his right foot.  The veteran denied any left lower extremity 
neurological symptoms, except for some paresthesias in his 
toes and legs.  Following physical examination, which 
included the lower extremities, the impression was of low 
back pain.

A review of a letter dated February 8, 2001, from Dr. D.L.R. 
indicates that this examiner was the veteran's primary care 
physician and that the veteran had been having problems with 
his right foot since 1944.  Dr. D.L.R. stated that, since a 
crushing injury to the right foot while unloading equipment 
following D-Day, the veteran had had numerous visits and 
treatment including braces, arch supports, and cortisone 
injections, as well as multiple referrals to orthopedic 
surgeons, neurologists, and neurosurgeons.

On a statement received at the RO in February 2001, the 
veteran stated that, in the past 20 years, his right foot 
pain had increased gradually to the point of his experiencing 
almost constant pain during the day and at night and severe 
pain on standing.  He also stated that his right foot pain 
stemmed from an in-service injury.

On VA outpatient feet examination accomplished at VAMC Dallas 
in February 2001, the veteran complained that his long-
standing right foot pain had become progressively worse.  His 
medical history included hitting his right arch in 1943 
during service as he stepped off of a pier, which resulted in 
considerable pain, and injuring his right foot again when a 
jeep hit his foot.  The veteran also reported continued pain 
post-service in his right foot in the area of the arch that 
became especially painful when he drove or was on his feet 
for a long time.  He also stated that his pain was confined 
to his right foot and he had no pain in his left foot.  
Physical examination of the veteran's right foot revealed 
that he had lateral pes planus, but the medial arch was 
preserved, and there were no calluses on his feet and no 
tenderness on palpation.  Physical examination of the 
veteran's left foot revealed lateral flattening, but the 
medial arch was preserved, and there were no calluses and no 
tenderness on palpation.  X-rays were obtained and 
interpreted to reveal minimal inferior calcaneal bony spur.  
The radiologist's impression was probably normal feet.  The 
examiner's impression was mild pes planus, bilateral.

In a statement received at the RO in February 2002, the 
veteran stated that he had acquired his bilateral pes planus 
during service and that his feet still hurt and some times 
they hurt a lot.  The veteran also stated that there was no 
scar and no sign of broken bones, but his disability often 
woke him up at night.  Finally, on a VA Form 9 received at 
the RO in July 2002, the veteran stated that his main problem 
with his right foot was the result of an in-service accident 
that had occurred in August 1944 in France.


Analysis

The veteran and his service representative essentially 
contend on appeal that his bilateral pes planus is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Here, the veteran's bilateral pes planus is currently 
evaluated as zero percent (non-compensably) disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).  Diagnostic 
Code 5276 provides a series of disability evaluations for 
unilateral or bilateral acquired flatfoot (or pes planus).  A 
zero percent (non-compensably) disabling evaluation is 
available under this Diagnostic Code where the veteran's pes 
planus is mild, with symptoms relieved by built-up shoe or 
arch support.  A minimum compensable evaluation of 10 percent 
disabling is available under this Diagnostic Code for both 
unilateral and bilateral pes planus where the veteran's pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  The next higher 
evaluation of 20 percent disabling is available for severe 
unilateral pes planus, manifested by objective evidence of 
marked deformity (on pronation or abduction), accentuated 
pain on manipulation and use, indications of swelling on use, 
and characteristic callosities, while an evaluation of 30 
percent disabling is available for severe bilateral pes 
planus.  Finally, the maximum evaluation of 30 percent is 
available for pronounced unilateral pes planus, manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, and not improved by 
orthopedic shoes or appliances, while a maximum evaluation of 
50 percent disabling is available for pronounced bilateral 
pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).

In evaluating the evidentiary record, the Board acknowledges 
that the veteran consistently has reported worsening right 
foot pain when examined during the pendency of this appeal.  
However, as aptly noted by the record, the objective medical 
evidence does not substantiate that the veteran's subjective 
complaints of pain are manifestations of his bilateral pes 
planus.  For example, the veteran's July 2000 right foot x-
rays showed minimal arthritic changes, no evidence of bone 
spurs, and no subluxation; and the foot x-rays in September 
2000 showed no clear-cut osseous abnormalities.  The physical 
examination of the veteran in September 2000 revealed that he 
had poor sensation and some tenderness in his feet, but there 
was little swelling, no acute cellulitis, no dependent rub or 
cyanosis, and no motor deficiency.  Following EMG and NCV 
testing, both Dr. G.D.G. and Dr. L.D. attributed the 
veteran's overall symptomatology to lumbosacral radiculopathy 
and peripheral neuropathy (which are non-service connected 
conditions).  Moreover, the physical examination of the 
veteran in November 2000 revealed a fair heel-to-toe gait.  
On outpatient examination accomplished in January 2001, there 
was no obvious atrophy, and heel and toe walking was normal.  
Dr. D.L.R. noted in February 2001 that he had prescribed 
braces and arch supports to treat the veteran's bilateral pes 
planus.  More importantly for purposes of this decision, the 
VA examiner concluded in February 2001 that the veteran had 
mild bilateral pes planus and the veteran's x-rays revealed 
essentially normal feet.  Given the symptomatology associated 
with the veteran's service-connected bilateral pes planus, 
and given the lack of objective medical evidence of record 
demonstrating that this disability was at least moderately 
disabling, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, the Board finds that a 
compensable disability rating for bilateral pes planus is not 
warranted.  Id.  For these reasons and bases, the Board 
determines that the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) disability 
rating for bilateral pes planus.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The appeal is 
denied.




ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral pes planus is denied.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


